Citation Nr: 1645538	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  08-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 


WITNESS AT HEARING ON APPEAL

The appellant
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, including service in the Republic of Vietnam.  He died in August 2007.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Decision of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The matter was last before the Board in December 2014, during which the Board remanded it back to the RO for further development.  Following the issuance of a December 2015 supplemental statement of the case, the matter was returned to the Board for its adjudication. 


FINDINGS OF FACT

1.  The Veteran died in August 2007.  The cause of death was determined to be anuric brain damage due to asystolic cardiopulmonary arrest as well as respiratory failure. 

2.  The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service connected disability. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 1312, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An October 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the United States Court of Appeals for Veterans Claims (Court) has held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The October 2007 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death and what information and evidence was needed to support a claim of service connection for cause of death based on a previously service-connected condition, as is the case in this matter.  As such, the Board concludes that the letter provided the information to the appellant prescribed in Hupp.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate her claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA treatment records.  The appellant has also submitted several personal statements as well as statements from the Veteran's family members in support of her claim. She was afforded the opportunity to testify before the undersigned Veterans Law Judge in a hearing at her local RO.  She has not identified any additionally available evidence for consideration.

Pursuant to the Board's December 2014 decision and remand, the RO was directed to first contact the appellant and request from her all records pertaining to the Veteran's past treatment for alcoholism, and thereafter contact the National Personnel Records Center (NPRC) and request the Veteran's service records in order to determine whether the Veteran was involved in combat during service in Vietnam.  In addition, the RO was ordered to provide the Veteran's claims file to a VA mental health professional in order to obtain an opinion regarding whether the Veteran had an acquired psychiatric disorder and if so, whether that disorder caused or materially contributed to the Veteran's death. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the matter from the Board, the RO contacted the appellant via letter to inquire regarding any past treatment the Veteran had for an acquired psychiatric disorder.  In addition, the RO contacted the NPRC and obtained full personnel records as well as a detailed accounting of the assignments that the Veteran's military regiment was given while he was in Vietnam.  Finally, the Veteran's claims file was sent to a qualified VA mental health professional in October 2015, who reviewed the claims file and offered an opinion as to whether the Veteran had an acquired psychiatric disorder at the time of his death and if so, whether that disorder or disorders caused or materially contributed to or permanently worsened the asystolic cardiopulmonary arrest and respiratory failure that was the cause of his death.  

In light of the fact that the RO obtained the evidence it was directed to obtain by the Board and then provided the claims file to a VA psychologist who carried out a thorough review of the claims file and explicitly discussed those details outlined in the Board's remand, the Board finds that the RO substantially complied with the Board's remand directives.

In addition to the October 2015 VA opinion, VA has conducted medical inquiry in the form of a VA medical opinion in September 2008 in connection with the appellant's cause of death claim.  38 U.S.C.A. § 5103A.  VA has also obtained independent medical opinions from several different medical professionals throughout the pendency of the appeal.  As the VA medical professionals who issued each opinion considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of these opinions, to include the most recent October 2015 VA opinion, are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  




Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Certain chronic diseases, to include diabetes mellitus and any cardiovascular-renal disease, may be presumed to have been incurred in service when manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

VA regulations provide that certain diseases associated with exposure to herbicide agents, including diabetes mellitus Type II and ischemic heart disease, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of  38 C.F.R. § 3.307(a)(6) are met.  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(d)(6)(i). Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The diseases listed at 38 C.F.R. § 3.309(e) to which the presumption of service connection applies shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The appellant has set forth various theories of entitlement to service connection for the cause of the Veteran's death, to include service connection based on diabetes mellitus type II, ischemic heart disease, and an acquired psychiatric disability (namely, post-traumatic stress disorder [PTSD] or alcohol dependence).  As will be discussed in further detail below, the appellant has not set forth sufficient evidence to demonstrate that the Veteran either would have been entitled to service connection for these disorders prior to his death or that those disorders which would have been service-connected caused or materially contributed to his death.  Accordingly, service connection for cause of death is denied. 

To begin, the appellant's initial claim of service connection for cause of death was premised on a finding that the Veteran would have been service-connected for diabetes mellitus type II and that it caused or materially contributed to his death.  On the Veteran's death certificate, dated in August 2007, it is listed that diabetes mellitus type II contributed to the Veteran's death.  A review of the Veteran's claims file does not show any complaints, diagnoses, or treatments of diabetes mellitus type, either during service or thereafter. 

As there was no evidence of the Veteran being diagnosed for diabetes mellitus type II other than the death certificate, his claim file was provided to a VA examiner in September 2008 for the purpose of providing an opinion as to whether the Veteran had diabetes mellitus type II at any point prior to his death.  A review of the claims file revealed no notation of the Veteran having diabetes mellitus or a history of such on any of the medical records from John Peter Smith Hospital during the time period from July 31, 2007 and August [redacted], 2007, when the Veteran died.  The examiner also highlighted the fact that the Veteran died due to many complications that continued to develop as he was treated at the hospital during the time period, none of which were related to diabetes mellitus type II.  Accordingly, the examiner opined that the Veteran did not have diabetes mellitus at the time of his death and even if he did, it was less likely than not that it materially contributed to his death. 

The appellant submitted a statement dated in September 2008 in which she asserted that she contacted the Veteran's attending physician at the time of death, a Dr. D.C., and confirmed that the Veteran had diabetes mellitus type II.  Written on this statement in black ink and dated September 2, 2008 is a note signed by Dr. D.C., which reads: "Based on available reports, Mr. [redacted] had borderline type II diabetes mellitus." 

The Veteran's claim filed was evaluated by a Dr. M.B. in September 2011 in order to get another opinion regarding whether the Veteran had diabetes mellitus type II at the time of his death.  Dr. M.B. detailed the criteria for a diagnosis of diabetes mellitus, and after reviewing the claims file, found no diagnostic readings which fulfilled those criteria.  Furthermore, Dr. M.B. noted that that the available records did not show that the Veteran was ever treated for diabetes mellitus.  Dr. M.B. acknowledged Dr. D.C.'s September 2008 note, but questioned its legitimacy on the grounds that the term "borderline diabetes" is not terminology routinely used by endocrinologists.  In conclusion, Dr. M.B. found that it was less likely than not that the Veteran had diabetes mellitus type II, and that, even if he did, it was less likely than not that it had a material influence in accelerating his death. 
The question of whether the Veteran had diabetes mellitus type II at the time of his death was also evaluated by a Dr. M.K. in August 2014.  To begin, Dr. M.K. endorsed the diagnostic criteria set out by Dr. M.B. in the September 2011 opinion.  He then reviewed the blood glucose levels recorded from August 7 to August 11, 2007, and found that although some were technically and mildly elevated, this elevation was consistent with the Veteran's intravenous diet and the stress his body was under.  To conclude, Dr. M.K. stated that it was extremely unlikely that the mild elevations of blood sugar contributed substantially to the Veteran's demise.  The Board notes that Dr. M.K. acknowledged that he had not practiced internal medicine in many years and considered his opinion that of a non-expert. 

Upon consideration of the record, the Board finds that the evidence is against a determination that the Veteran had diabetes mellitus type II at the time of his death.  The Board acknowledges that diabetes mellitus was listed on the death certificate as contributing to death, and that the appellant submitted a statement signed by Dr. D.C. in which he endorsed a diagnosis of diabetes mellitus leading up to the Veteran's death.  However, these references to diabetes mellitus type II are wholly unsubstantiated by the Veteran's medical records documenting both his health prior to his final hospital admission as well as during the two weeks leading up to his death when he was monitored constantly.  Accordingly, the Board finds that the Veteran would not have been entitled to service connection for diabetes mellitus on either a direct basis or on a presumptive basis pursuant to 38 C.F.R. § 3.309(e) for exposure to herbicide agents, and, as such, the cause of death claim cannot rest on this theory of entitlement. 

The appellant has also set forth the contention that the Veteran would have been service connected for ischemic heart disease at the time of his death and that her cause of death claim can rest on this basis.  A review of the Veteran's medical records shows that he had some contributory factors to ischemic heart disease, to include a long history of hypertension, but he was never formally diagnosed with ischemic heart disease.  The appellant stated during a counseling session in August 2007 while the Veteran was in the hospital that he experienced two myocardial infarctions in his lifetime; however, there are no medical records to support the occurrence of these myocardial infarctions, and they were never listed as a part of the Veteran's past medical history at any time prior to his death. 

The Veteran's claim file was evaluated by a VA cardiologist in June 2012 for the purposes of determining whether the Veteran had ischemic heart disease at the time of his death and, if so, whether it caused or materially contributed to his death.  To begin, the cardiologist set out the diagnostic criteria for ischemic heart disease, and explicitly dismissed a diagnosis of hypertension as being a defining characteristic of ischemic heart disease.  The cardiologist then listed the Veteran's chart-based diagnoses at the time of his death, and found that none of them directly supported a diagnosis of ischemic heart disease.  Having said that, the cardiologist did recognize that the patient had many risk factors for the development of ischemic heart disease and that there was strong evidence of atherosclerotic arterial disease in noncardiac regions.  The cardiologist also noted that the findings from an August 2007 echocardiogram and a July 2007 blood sample were not consistent with the Veteran having had a myocardial infarction.  On the other hand, the cardiologist noted four references to myocardial infarctions in the Veteran's claims file, but recognized that none of these references were actually supported by any diagnostic evidence. 

After reviewing the record, the June 2012 VA cardiologist found that it was at least as likely as not that the Veteran manifested ischemic heart disease prior to his death, but that it was less likely than not that a myocardial infarction at any time prior to the Veteran's death contributed substantially to his death.  In support thereof, the examiner relied chiefly on the subjective references to the Veteran's history of myocardial infarctions, and weighed them against the paucity of confirmatory diagnostic evidence present in the claims file.  Ultimately, the cardiologist stated that while the weight of the evidence at the time of the evaluation supported at least the fact that the Veteran had ischemic heart disease, there were too many absent records from the time that the Veteran was in the hospital to provide a definitive opinion. 

After the RO secured the completed hospital records corresponding to the period of time that the Veteran was in the hospital leading up to his death, the updated claims file was evaluated by Dr. M.K. in August 2014.  Dr. M.K. endorsed the diagnostic criteria set out in the June 2012 cardiologist's opinion, and affirmed the same conclusion that although there was not sufficient evidence in the claims to say definitively whether the Veteran had ischemic heart disease, if he did have ischemic heart disease it did not contribute substantially to his death.  In support thereof, Dr. M.K. reviewed the entire claims file, including the additional hospital records obtained by the RO, and found no diagnostic evidence to substantiate a diagnosis of ischemic heart disease.  Dr. M.K. did acknowledge the presence of elevated troponins, which can signify ischemic heart disease, but also noted that elevated troponins are a common phenomenon secondary to the Veteran's other morbid conditions.  In addition, Dr. M.K. noted that the Veteran had normal left ventricular function on his echocardiogram and did not have any significant regional wall motion abnormalities, and also found that there was no evidence of other complications of a significant myocardial infarction.  In conclusion, Dr. M.K. found it extremely unlikely that the Veteran's death was caused by or significantly contributed to by coronary artery disease without any evidence of a sizable myocardial infarction, and stated that the Veteran's death was caused by multi-organ system failure most likely the result of alcoholism. 

After considering the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran had ischemic heart disease which caused or materially contributed to his death.  The opinions of the two VA cardiologists in June 2012 and in August 2014 respectively were that there was not enough evidence to definitively ascertain whether the Veteran had ischemic heart disease.  Furthermore, there are multiple references in the claims file to the Veteran's history of myocardial infarctions.  Even assuming that the Veteran may have been entitled to service connection for ischemic heart disease, however, the fact remains that the appellant's cause of death claim still cannot rest on this basis because the preponderance of the evidence is against a determination that the ischemic heart disease caused or contributed substantially to the Veteran's death.  Both VA cardiologists in June 2012 and in August 2014 respectively found that there was no evidence in the hospital records that the Veteran experienced a myocardial infarction during the last two weeks of his life. Specifically, Dr. M.K. noted that although the Veteran experienced an episode of atrial fibrillation with rapid ventricular response while in the hospital prior to his death, this phenomenon is extremely common for patients receiving intensive care and thus did not represent a significant manifestation of any underlying heart disease.  While the Board concedes that the preponderance of the evidence is in favor of a finding that the Veteran had ischemic heart disease, the claims file is bereft of any indication that the heart disease contributed to his death.  

The appellant's final contention is that the Veteran had a service-connected acquired psychiatric disorder, to include PTSD and/or alcoholism, and that it contributed significantly to his death.  A review of the claims file shows a long history of diagnosis and treatment of alcoholism; however, service connection cannot be established on a direct basis for alcohol dependence if the disability is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301(a); Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388 (prohibiting compensation for injury or disease incurred during active service that are the result of willful misconduct, including  abuse of alcohol or drugs, if the claim is filed after October 31, 1990).  Instead, a veteran can only be service connected for an alcohol abuse disability that is the result of willful misconduct if it is established that the disability is secondary to, or a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Accordingly, the Board will not consider whether the Veteran was entitled to service connection for alcoholism unless the acquired psychiatric disorder which the appellant contends was the underlying cause of the alcoholism is also shown to be service-connected. 

On that note, the claims file does not show any diagnoses or treatment for an acquired psychiatric disorder.  A January 2006 outpatient record shows that the Veteran was administered a PTSD screen which was totally negative for any indication of PTSD symptoms. 

The Veteran's claims file was evaluated by a VA examiner in October 2015 for the purposes of determine whether the Veteran had an acquired psychiatric disorder at the time of his death and if so whether it caused or materially contributed to his death.  After reviewing the claims file, the examiner commented that there was no diagnosis of an acquired psychiatric disorder during the Veteran's life time and to attempt to make a diagnosis posthumously would be purely speculative.  The examiner declined to set forth an opinion regarding whether any acquired psychiatric disorder caused or materially contributed to the Veteran's death, finding that to do so would also be purely speculative.  This opinion is fully adequate despite the comments about speculation, as it is clear that the inability to provide all opinions resulted from the fact that no adequate examination had been made during the Veteran's lifetime.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The appellant and several relatives and friends of the Veteran submitted statements in support of a finding that the Veteran had PTSD. These individuals each confirmed that the Veteran was a heavy drinker and both the Veteran's wife and daughter stated that the Veteran sought treatment for alcoholism in the past.  In addition, his wife has asserted that she believed the Veteran had PTSD, and a R.B. stated in a February 2015 letter that he believed the Veteran's alcoholism was a coping mechanism to help him deal with his memories of his Vietnam service.  The Board acknowledges that the appellant and the other lay individuals who have submitted statements in support of the claim are competent to testify regarding the Veteran's consumption of alcohol and his difficulty dealing with the memories of his service in Vietnam.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, none of them have shown that they have the requisite knowledge to properly attribute these symptoms to a mental health disorder, as such a determination involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician. The same holds true for all theories in this case, given the absence of a showing of medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

After consideration of the record, the Board finds that a preponderance of the evidence is against a determination that the Veteran had an acquired psychiatric disorder other than alcoholism at the time of his death.  Thus, although the Veteran had a long history of alcoholism, he would not have been entitled to service connection for it and therefore could not have been service connected for any acquired psychiatric disorder at the time of his death.  The appellant's cause of death claim cannot rest on this basis, and as the other bases set forth by the appellant have not been substantiated, the Board finds that the claim in its entirety must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for cause of death is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


